Appellants, in their motion for a rehearing, assert that the indictment is too indefinite and uncertain in its averments to apprise them of the nature of the accusation against them. We have again examined the same and find it sufficient to charge the offense of robbery by assault. See Branch's Ann. P. C., p. 1301, Secs. 2381 to 2388.
They next contend that the evidence adduced upon the trial is wholly insufficient to justify and sustain their conviction. *Page 641 
We find no statement of facts in the record, and in the absence of the same, we are not in a position to review the question.
The motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
 *Page 119